DETAILED ACTION
This communication is in response to the request for continued examination filed 10 December 2020.
Claims 1, 6, and 23 have been amended and claims 11, 17, and 27 have been canceled.
Claims 1, 3-10, 12-16, 18-26, and 28-32 are currently pending.  
Claims 1, 3-10, 12-16, 18-26, and 28-32 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Response to Amendment/Remarks
Applicant’s arguments with respect to 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 18, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132663 (“High”) in view of U.S. 2015/0095124 (“Felt”), U.S. 9,293,042 (“Wasserman”) and U.S. 9,965,768 (“Doane”).

Regarding Claim 1, High teaches a method of collecting impression information at a vehicle, the vehicle having advertising displayed exterior to the vehicle, the method comprising:
using a central processing unit at the vehicle: scanning short range radio frequencies using a radio scanner of the vehicle (See “The communication device 113 [within the mobile billboard system 110] may comprise a short range radio frequency transceiver (e.g. Bluetooth, Wi-Fi) and/or a long range transceiver (e.g. mobile data network transceiver). In some embodiments, communication device 113 may comprise one or more of a wi-fi transceiver, a personal area network transceiver, and a short range data transceiver. The communication device 113 may be configured to scan for the presence of other short range radio frequency signals to detect user devices in its vicinity” in ¶ 0017 and “In step 210, the system detects one or more user devices in proximity of a display device on an exterior of a motored vehicle. In some embodiments, in step 210, the system scans for signals broadcasted by user devices using a short range transceiver (e.g. Bluetooth, Wi-Fi, etc.) to detect user devices that are nearby” in ¶ 0025.); 
collecting, based on the scanning, an identifier of a mobile communication device (See “In 
determining vehicle location information (See “the system may continuously track the user device's location relative to the display device [of the mobile billboard system 110]” in ¶ 0033.); and 
transmitting the identifier in association with the vehicle location information to an analytics system (See “In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device's GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device. For example, the mobile billboard system may determine whether the user device is located in a position that faces the display device (e.g. behind the truck for a display on the back surface of the vehicle) based on the user device's GPS data prior to authenticating with the user device. In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. … In some embodiments, the mobile billboard system 
using the analytics system: receiving, from the central processing unit, the identifier in association with the vehicle location information (See ¶ 0026 wherein in order for the central server to authenticate a user device, both the display device/mobile billboard location and user device location must be known/received and in order to determine if the user device has registered for a program, some type of identifier must be known/received.);
determining whether the mobile communication device has come into proximity to the vehicle (See “In some embodiments, the user system may communicate with a central server to obtain authentication and forward the authentication certificate to the on-board system via a local wireless connection. … In some embodiments, the system only authenticates a user device if the user device is both in proximity of the display device” in ¶ 0026.).
High does not expressly teach a global positioning module of the vehicle; transmitting a time of the collecting; receiving the time of the collecting; processing the identifier of the mobile communication device with the time of the collecting; transmitting, when the mobile communication 
However, Felt teaches a global positioning module of the vehicle (See “Location/Proximity module 206 may comprise a WiFi, 3G, 4G, or Bluetooth component, a GPS receiver/processor, and/or other components to track the location of the mobile unit [van 124 displaying advertisements] and/or nearby mobile devices to yield location data” in ¶ 0036.); transmitting, when the mobile communication device has been determined to have come into proximity to the vehicle, through wireless mobile telecommunications technology, to the mobile communication device an advertising message, wherein the transmitting of the advertising message is based on the vehicle location information and an indication of the advertising displayed external to the vehicle (See “The location data and/or proximity data may be used by decision module 212 in the determination of whether to display the marketing content and/or distribute the marketing content. … Proximity data may comprise a radius around mobile unit 124 or display 114, such as a radius of 200', 100', 50', or 10'. … Displaying particular marketing content on mobile unit 124, and/or display 124 while in the area of a mobile device 120, another mobile unit 124, and/or display 114, which may also display the same, coordinated, or complementary marketing content (or related content), allows a sponsor of the marketing content to temporarily fill the marketing scene at that particular location as well as locations near particular displays. … Viewers are much more likely to take notice of marketing content when it is displayed in multiple locations that are proximate to each other, displayed at the same time or in succession, or that are complementary to or coordinated with other nearby ads” in ¶ 0036 and “The distribution module 208 of mobile unit 124 may distribute marketing content via network 201 from the mobile unit 124 to 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Felt to utilize GPS of the vehicle and to distribute advertising messages to the mobile communication device based on location and displayed advertising. The motivation, as shown in Felt, is to increase the chances a user will remember or take notice of an ad.
Further, Wasserman teaches transmitting a time of the collecting, receiving the time of the collecting, processing the identifier of the mobile communication device with the time of the collecting (See “After collecting various vehicle information, individual information, and/or driving data in step 401, an electronic roadside display system may transmit this data, for example, to an intermediary server [analytics system], advertising server, home computing device, personal mobile device, or vehicle-based device. Electronic roadside display systems [equivalent to CPU at vehicle] may also transmit time and location data in step 401, to allow the receiving devices to determine when and where certain vehicles and individuals were detected by the roadside display systems. … In step 403, vehicle data, individual data, and/or driving data may be received from one or more on-board vehicle systems, such as vehicle-based devices (vehicle computers, telematics devices, navigation devices, plug-in devices, aftermarket devices, etc.) and mobile phones or other personal mobile devices within vehicles. The data received in step 403 may be similar or identical to the data received in step 203” in column 20 and “In step 404, one or more computing devices in an electronic display system may determine digital content to display to the vehicles and/or individuals based on the data received in steps 401-403 [time data]. Step 404 may be performed by, for example, an intermediary server, advertising server, home computing device, personal mobile device, home television system (e.g., set-top box or television content provider), or the like. The determination of digital content for specific vehicles and/or individuals in step 404 may be similar or identical to the determination of digital content in step 202, discussed above. For example, a targeted advertisement, vehicle maintenance warning, driving safety message, or other digital content may be selected for one or more vehicles and/or individuals based on the analysis of the data received in steps 401-403” in columns 20-21.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High, Felt, and Wasserman to process time data. The motivation, as demonstrated throughout Wasserman, is to provide appropriate content. For example, to determine if a store associated with an ad is open, to determine if safety content is time-sensitive, or to match content that is displayed on the roadside display.
Additionally, Doane teaches transmitting, when a number, set by an advertiser, of advertising impressions to the mobile communication device from the vehicle has been reached (See “On the backend, a website or other user interface provided by the advertisement service may enable potential advertisers to bid for the rights to advertise based on geographic locations. … The highest bidder or multiple bidders may be awarded the right to display their ads on the mobile ad platforms. For example, a highest bidder's advertisement might be displayed first. When the maximum number of coupons has been reached for the highest bidder's advertisement, then the next highest bidder's advertisement may be displayed. For example, a first advertiser may submit a winning bid to pay $1 per impression over a period of time, such as up to a maximum of 10 impressions per hour. The first advertiser's ad is displayed on the mobile ad platform, and when the advertising service has determined that 10 impressions have been made [impressions have been reached], the mobile ad platform may change the displayed advertisement to the second-highest bidder's ad. For instance, suppose that the second-
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High, Felt, Wasserman, and Doane to transmit an ad based on an impression amount being reached. The motivation, as shown in Doane, is to abide by the rules set by an advertiser.
Regarding Claims 3 and 24, High further teaches the radio scanner is a wireless local area network adapter ad wherein the scanning radio frequencies comprises scanning radio frequencies associated with a Wi-Fi standard (See “The communication device 113 may comprise a short range radio frequency transceiver (e.g. Bluetooth, Wi-Fi) and/or a long range transceiver (e.g. mobile data network transceiver). In some embodiments, communication device 113 may comprise one or more of a wi-fi transceiver, a personal area network transceiver, and a short range data transceiver. The communication device 113 may be configured to scan for the presence of other short range radio frequency signals to detect user devices in its vicinity” in ¶ 0017.).
Regarding Claims 4 and 25, High further teaches the scanning radio frequencies comprises scanning radio frequencies associated with a Bluetooth standard (See “The communication device 113 may comprise a short range radio frequency transceiver (e.g. Bluetooth, Wi-Fi) and/or a long range transceiver (e.g. mobile data network transceiver). In some embodiments, communication device 113 may comprise one or more of a wi-fi transceiver, a personal area network transceiver, and a short range data transceiver. The communication device 113 may be configured to scan for the presence of other short range radio frequency signals to detect user devices in its vicinity” in ¶ 0017.).
Regarding Claims 5 and 26, High further teaches the collecting the identifier of the mobile communication device comprises receiving a media access control (MAC) address associated with a wireless networking chipset for the mobile communication device (See “In some embodiments, a user device may send a request to the system to access the display device. For example, the user may enter, scan, and/or capture an identifier on the vehicle and/or the display device into the user interface to request access to the identified display device. In another example, the user device may send a connection request via a short range transceiver (e.g. Wi-Fi, Bluetooth etc.) to establish a communication channel. Generally, the detected user device may be a portable device carried in another vehicle and/or with a pedestrian” in ¶ 0025. Inherent in establishment of a communication channel via Wi-Fi is collection of a MAC address.).
Regarding Claim 6, this claim is substantially similar to claim 1 and is rejected similarly.
Regarding Claim 7, High further teaches a wireless cellular modem and wherein the central processing unit is further configured to perform the transmitting, via the wireless cellular modem, the identifier in association with the vehicle location information (See “In some embodiments, the mobile billboard system onboard the vehicle may communicate with a central server to authenticate the user device. In some embodiments, the user system may communicate with a central server to obtain authentication and forward the authentication certificate to the on-board system via a local wireless connection. In some embodiments, step 220 comprises a local area wireless network protocol authentication In some embodiments, the system only authenticates a user device if the user device is both in proximity of the display device and has registered for the mobile content program” in ¶ 0026 and “The user profile may be retrieved from the user device and/or a central server using a user device identifier” in ¶ 0030.).
Regarding Claim 8, High further teaches the radio scanner is a wireless local area network adapter configured to operate according to a Wi-Fi standard (See “The communication device 113 may comprise a short range radio frequency transceiver (e.g. Bluetooth, Wi-Fi) and/or a long range 
Regarding Claim 9, High further teaches the radio scanner is configured to operate according to a Bluetooth standard (See “The communication device 113 may comprise a short range radio frequency transceiver (e.g. Bluetooth, Wi-Fi) and/or a long range transceiver (e.g. mobile data network transceiver). In some embodiments, communication device 113 may comprise one or more of a wi-fi transceiver, a personal area network transceiver, and a short range data transceiver. The communication device 113 may be configured to scan for the presence of other short range radio frequency signals to detect user devices in its vicinity” in ¶ 0017.).
Regarding Claim 10, High further teaches the central processing unit is further configured to collect the identifier of the mobile communication device by receiving a media access control (MAC) address associated with a wireless networking chipset for the mobile communication device (See “In some embodiments, a user device may send a request to the system to access the display device. For example, the user may enter, scan, and/or capture an identifier on the vehicle and/or the display device into the user interface to request access to the identified display device. In another example, the user device may send a connection request via a short range transceiver (e.g. Wi-Fi, Bluetooth etc.) to establish a communication channel. Generally, the detected user device may be a portable device carried in another vehicle and/or with a pedestrian” in ¶ 0025. Inherent in establishment of a communication channel via Wi-Fi is collection of a MAC address.).
Regarding Claims 11, 17, and 27
However, Felt teaches the analytics system processing the identifier of the mobile communication device with a time of the collecting of the identifier of the mobile communication device (See “Viewers are much more likely to take notice of marketing content when it is displayed in multiple locations that are proximate to each other, displayed at the same time or in succession, or that are complementary to or coordinated with other nearby ads” in ¶ 0039.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Felt to take time into account. The motivation, as shown in Felt, is to increase the chances a user will remember or take notice of an ad.
Regarding Claims 12, 18, and 28, High does not expressly teach transmitting of the advertising message is via a short messaging service.
However, Felt teaches transmitting of the advertising message is via a short messaging service (See “data may also be transmitted or received using … Short Message Service ("SMS")” in ¶ 0023.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Felt to utilize SMS. There are a finite number of identified ways to transmit or display an advertisement, each one predictable and with a reasonable expectation of success. SMS is one of these ways.
Regarding Claim 23, this claim is substantially similar to claim 1 and is rejected similarly.

Claims 13-16, 19-22, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Felt, Wasserman, and Doane, and further in view of U.S. 2016/0275566 (“Sparrow”).

Regarding Claims 13, 19, and 29, High does not expressly teach the transmitting advertising message is configured to cause a banner advertisement to appear on the mobile communication device.
However, Sparrow teaches the transmitting advertising message is configured to cause a banner advertisement to appear on the mobile communication device (See “The advertisement may be through an advertising opportunity, such as through a banner ad made available through a website or game application run by the user on a user device, or may be a specifically served advertisement, such as through pop up, text message, or other specifically delivered message to the user” in ¶ 0034.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Sparrow to display a banner ad. There are a finite number of identified ways to transmit or display an advertisement, each one predictable and with a reasonable expectation of success. Banner ads is one of these ways.
Regarding Claims 14, 20, and 30, High does not expressly teach the banner advertisement is embedded in a website configured for viewing on the mobile communication device.
However, Sparrow teaches the banner advertisement is embedded in a website configured for viewing on the mobile communication device (See “The advertisement may be through an advertising opportunity, such as through a banner ad made available through a website or game application run by the user on a user device, or may be a specifically served advertisement, such as through pop up, text message, or other specifically delivered message to the user” in ¶ 0034.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Sparrow to display a banner ad in a website. There are a finite number of identified ways to transmit or display an advertisement, each one predictable and with a reasonable expectation of success. Banner ads on websites is one of these ways.
Regarding Claims 15, 21, and 31, High does not expressly teach the banner advertisement is embedded in an application loaded on the mobile communication device.
However, Sparrow teaches the banner advertisement is embedded in an application loaded on the mobile communication device (See “The advertisement may be through an advertising opportunity, such as through a banner ad made available through a website or game application run by the user on a 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Sparrow to display a banner ad in an app. There are a finite number of identified ways to transmit or display an advertisement, each one predictable and with a reasonable expectation of success. Banner ads in apps is one of these ways.
Regarding Claims 16, 22, and 32, High does not expressly teach the banner advertisement is embedded in a game configured for being played on the mobile communication device.
However, Sparrow teaches the banner advertisement is embedded in a game configured for being played on the mobile communication device (See “The advertisement may be through an advertising opportunity, such as through a banner ad made available through a website or game application run by the user on a user device, or may be a specifically served advertisement, such as through pop up, text message, or other specifically delivered message to the user” in ¶ 0034.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of High and Sparrow to display a banner ad in a game app. There are a finite number of identified ways to transmit or display an advertisement, each one predictable and with a reasonable expectation of success. Banner ads in game apps is one of these ways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688